DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,705,966 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant's invention is drawn to a data storage system and method to improve decoding latency and reducing complexity of data when using multi-state programming (i.e., generating the second set of data includes performing a first read operation on the second mapped data from the cache, performing a second read operation on the first mapped data from the memory device, and generating the second set of data, represented by a set of balanced Gray codes, based on a combination of the first mapped data and the second mapped data, where the set of balanced Gray codes includes a sum of transitions that 
Applicant's independent claims 1, 11 and 18 each recite, inter alia, a flash storage system with a structure as defined in the specification (pages 5-11 and 14-16) including one or more controllers configured to cause: writing, in a first mode, a first mapped data to the first memory; storing a second mapped data to the second memory; generating a combined set of data, represented by a set of balanced Gray codes, based on a combination of the first mapped data and the second mapped data, wherein the set of balanced Gray codes includes a sum of transitions that is not greater than a maximum number of read levels for writing in a second mode to the first memory; and writing to the first memory, in the second mode, data based on the combined set of data. These limitations, in combination of remaining claimed limitations, are neither taught nor suggested by the prior art
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133